 A. VICTOR & CO.319term, that the Intervenor's notice, to modify was late, and the con-tract automatically renewed for the term of another year.The Em-ployer's president testified, moreover, that it was the understandingof, the parties that the above article meant that the 60 days' noticebe given prior to the anniversary date of the contract, and that suchhas been the procedure in the past. In 1952 and 1954, the Intervenoron April 2 and March 29, respectively, gave the "required" notice toopen negotiations for a new contract.The president of the Intervenortestified that this was the first time that the Intervenor had been latein giving the notice to the Employer.The Petitioner contends, on the other hand, that there is nothingto indicate that the notice must be 60 dayspriorto the terminationdate,,and, that 60 days' notice is effective to terminate the contract,even if givenafterthe termination date of the contract.The Board agrees with the Employer's interpretation of the con-tract.Although article XXI does not expressly provide that noticebe given 60 days before the expiration date of a contract term toforestall automatic renewal of the contract, we think the most reason-able construction of the article is that it so provides.The article doesclearly provide fordefiniteyearly terms after the initial term absentappropriate notice to modify or terminate.The article also providesfor termination or modificationat the end of the contract term under60 days' notice.It is customary and reasonable for notice toprecedea result which the notice effects.' Furthermore, the practice of theparties, as testified to at the hearing, is consistent with this interpre-tation.As we construe the contract's notice clause, absent notice to terminate60 days before June 1, 1956, the contract automatically renewed itselffor another year commencing June 1, 1956.1We find that the existingcontract between the Employer and the Intervenor is a bar to thepetition herein.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.] -CHAIRMAN LEEDOM and MEMBER MuRDOCK took no part in the con-sideration of the above Decision and Order.I SeeWilliams Laundry Company,97 NLRB 995.A. Victor &Co.andLocal 212, Retail Clerks International Asso-ciation,AFL-CIO,Petitioner.Case No. 3-RC-1706. July 05,1956-DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Murray S. Freeman, hearing116 NLRB No. 40. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the operation of a retail departmentstore in Buffalo, New York.The parties agree on a unit of all salespersonnel, excluding all other employees including office clerical em-ployees,warehouse employees, guards, professional employees, andsupervisors as defined in the Act.The parties disagree somewhat as tothe meaning of'sales personnel : the Employer would include under thatdescription the terms and selling employees and the telephone operatorswhom the Petitioner would exclude.There has been no bargaininghistory for any of the employees of the Employer except the truck-drivers who are presently represented by a labor organization.The Employer has an employee complement of approximately 175employees working in a 10-story building where the Employer per-forms its operations.The 30-40 sales employees sought by the Peti-tioner work on the lower floors and in the basement, the area devotedto retail operations and customer contact.The same store hours andvacation plan are applicable to all employees.The general managerhires and supervises the two disputed categories and all selling helpexcept the salespeople in the men's and women's clothing departments.Hiring in these two departments is done by the departmental buyers.The salesclerks are all paid on a commission basis or a salary plus com-missions; the terms and sales employees and the telephone operatorsare paid a straight salary.The six terms and sales employees are located on the first floor acrossthe aisle from the office staff and adjacent to the salesmen's booth wheresalesmen sit to await customers.These employees check the custome'r'scredit, arrange payment terms, and receive deposits and down pay-ments.They fill mail orders and take telephone orders, but do not goout on the selling floors except to obtain information relative to anitem involved in closing a credit transaction.At times when theyare able to encourage a customer to increase a purchase, they call asalesman who handles the actual selling transaction.The telephoneoperators frequently take telephone orders and explain advertisedmerchandise over the telephone.They do not leave the switchboard.It appears, therefore, that while the disputed categories do receiveorders from customers and arrange payments for sales, they are not CLARK CONCRETE CONSTRUCTION CORPORATION321actually engaged in selling, and their duties are not primarily a partof the sales function.Neither do their essential skills seem to be thoserequired of salesmen as evidenced in part by their method of payment.On the record as a whole, we find that the terms and sales employeesand the telephone operators are not sales personnel and shall excludethem from the unit of sales personnel which we find appropriate forcollective-bargaining purposes.Accordingly, we find that all sales employees in the Employer's de-partment store located at 19 West Genesee Street, Buffalo, New York,excluding all other employees (including the termand sales em-ployees, the telephone operators, the office clerical employees, ware-house employees, guards, and professional employees) and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER RODGERS took no part in the con-sideration of the above Decision and Direction of Election.Clark Concrete Construction CorporationandTeamsters,Chauf-feurs,Warehousemen and Helpers Union No.983 and Interna-tionalUnion of Operating Engineers,Local 370, AFL-CIO,PetitionerClark Concrete Construction Corporation,Idaho Concrete Prod-ucts, Incorporated,and Concrete Products,IncorporatedandLocal 1227,International Hod Carriers, Building and CommonLaborers Union of America,AFL-CIO,and Idaho State DistrictCouncil of Laborers,Petitioner.Cases Nos. 19-RC-1791 and19-RC-1797. July 27,1956DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held in these consolidatedcasesbefore OrvilleW. Turnbaugh, hearing officer.'The hearing1 The names of the three Employersinvolvedin this proceeding appear herein as cor-rected at the hearing.Before the hearing, thePetitioner in Case No.19-RC-1797,hereinafter called theLaborers,withdrewits petitionin Case No. 19-RC-1800,relating to the plant of one ofthe Employers involved herein, and also filed an amended petition in Case No. 19-RC-1797.At the hearing,the Petitioner in Case No. 19-RC-1791,hereinafter called the Teamsters,alleging that it had received no notice of such withdrawal and amendment,moved ineffect thatthe withdrawnpetition be reinstated and the amended petition dismissed, andthat the hearing proceedon thebasis of thepetitionin Case No.19-RC-1800 and the116 NLRB No. 42.405448-57-vol. 116-22